Citation Nr: 1745819	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for polysubstance-induced mood disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1983 to August 1994.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran was scheduled for a video conference hearing in May 2017.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Veteran's claim for service connection for polysubstance-induced mood disorder was denied in a May 2007 rating decision.  The RO determined there was no evidence of a psychiatric disorder in service or within one year after discharge.  The Veteran's in-service alcohol dependence was not a disability for which service connection can be granted.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The May 2007 decision became final and is the last prior denial of this claim. 

Since that final decision, the Board finds that the Veteran submitted new and material evidence.  Specifically, the Veteran submitted a March 2013 stressor statement regarding in-service non-combat trauma and VA treatment records showing a new diagnosis of depressive disorder NOS.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's psychiatric disorder began in service, and the Board will reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The Board notes that the psychiatric disability issue certified to the Board was whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for polysubstance-induced mood disorder.  Although not expressly claimed by the Veteran, the Board is expanding this reopened issue to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Accordingly, the reopened issue should be recharacterized as such on remand.

The Board also notes that there has been some indication in the claims file that the Veteran may be homeless.  Although cases are generally considered in docket order, a veteran's case may be advanced on the docket (AOD) in cases of severe financial hardship.  If the Veteran wishes to have his case considered for AOD, he should submit evidence to support his apparent financial hardship.

The reopened issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In a rating decision dated in May 2007, the RO denied service connection for polysubstance-induced mood disorder on the basis that there was no evidence of a psychiatric disorder, other than alcohol dependence, in service or within one year of discharge; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence submitted subsequent to the May 2007 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for polysubstance-induced mood disorder.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying service connection for polysubstance-induced mood disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for polysubstance-induced mood disorder has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for polysubstance-induced mood disorder has been received, the application to reopen is granted.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  

The Veteran has not been afforded a VA examination or opinion for his service connection claim, despite medical evidence of a current psychiatric disorder, the evidence of in-service psychiatric symptoms, and his argument that his current psychiatric disability is related to service.  The claim must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, a December 2011 VA treatment record indicates that the Veteran received treatment at a county mental health program in 1999.  There is no indication that the RO attempted to obtain any treatment records from this facility.  On remand, the RO should also attempt to identify and obtain these treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his psychiatric disability.  The Board is particularly interested in the above-referenced county mental health program records from 1999.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  The Veteran should also be invited to submit copies of any relevant treatment records in his possession.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address the nature and etiology of his psychiatric disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should identify all current psychiatric diagnoses, including any that may have resolved during the appeals period (November 2011 to the present).  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability had its onset in service or was otherwise etiologically related to active service.  The examiner should specifically address the treatment records showing a diagnosed psychiatric disorder since at least 1999 and the Veteran's own statement indicating that he has experienced symptoms of depression since service, separate of his alcohol dependence.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


